Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 5 March 2021 have been entered. Claims 1, 2, 12, 13 have been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19 of U.S. Patent No. 10586276 B2 in view of Miyazaki (US Pre-Grant Publication 20130113828 A1) and Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1).  
obtaining coordination information on the selected virtual clothes, the coordination information including category information and color information,
identifying at least one of virtual items of clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

The following is a claim comparison of claims 1 and 12 of the Instant Application and claims 1, 11 of US Patent 10586276 B2.

Instant Application 16782424
US Patent 10586276 B2 US App 15475352
1. a method for composing an image by using an electronic device, the method comprising:

displaying an image of a user photographed by a camera;

setting an avatar region with respect to the image of the user based on a user input;



generating an avatar to be displayed on the avatar region;


receiving a selection of virtual clothes to be displayed on the avatar region



obtaining coordination information on the selected virtual clothes, the coordination information including category information and color information;  

identifying at least one of virtual items of clothing  matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes, and

combining the avatar with the selected virtual clothes and the identified, at least one of the items of virtual clothing and displaying a resulting composite image.


displaying an image of a user photographed by a camera, the image being of a body of the user; 

identifying a mirror region and an avatar region with respect to the image of the user based on a user input for dynamically controlling a boundary between the mirror region and the avatar region; 

generating an avatar based on the identified avatar region with respect to the image of the user and 

based on a selected item of clothing not present in the image of the user, the avatar including a representation of at least a portion of the body of the user and the selected item of clothing; 













combining the avatar with the image of the user by replacing the avatar region identified in the image of the user with the generated avatar to create a combined image; and

wherein the combined image comprises the avatar at a first portion of the body of the user and a portion of the image of the user at a second portion of the body of the user, and 

wherein the avatar is displayed in the avatar region and the portion of the image of the user is displayed in the mirror region.

an input component configured to receive a user input;
a communicator configured to facilitate a communication with an external server; and

a processor configured to: 

display the image of the user on the display, 



set an avatar region with respect to the image of the user based on the received user input;




generate an avatar to be displayed on the avatar region, and 

receiving a selection of virtual clothes to be displayed on the avatar region


obtain coordination information on the selected virtual clothes, the coordination information including category information and color information;

identify at least one of virtual items of clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes, and 

control the display to combine the avatar with the selected virtual clothes and the identified at least one of the items of virtual clothing and display a resulting composite image.

a display;

an input component; and 




a processor configured to: 

control the display to display an image of a user photographed by a camera on the display, the image being of a body of the user, 

identify a mirror region and an avatar region with respect to the image of the user based on a user input for dynamically controlling a boundary between the mirror region and the avatar region received by the input component, 

generate an avatar based on the identified avatar region with respect to the image of the user and based on a selected item of clothing not present in the image of the user, the avatar including a representation of at least a portion of the body of the user and the selected item of clothing; and 













control the display to combine the avatar with the image of the user by replacing the avatar region identified in the image of the user with the generated avatar to create a combined image and display the combined image, 

wherein the combined image comprises the avatar at a first portion of the body of the user and a portion of the image of the user at a second portion of the body of the user, and 

wherein the avatar is displayed in the avatar region and the portion of the image of the user is displayed in the mirror region.



Claims 1 and 12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of US Patent 10586276 B2 in view of Miyazaki (US Pre-Grant Publication 20130113828 A1) and Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1).
It would have been obvious to one with ordinary skill in the art at the time of the inventions to provide obtaining coordination information on the selected virtual clothes (Miyazaki [0139] identifies a virtual accessory that matches clothes worn by the user in a captured image.), the coordination information including category information and color information (Trajkovic [0027]-[0030] uses a token on a real item of clothing to identify a virtual image of the clothing.  The virtual clothing image is combined with an image of the shopper.  Trajkovic [0032] identifies initial selected virtual blue pants using a token.  The shopper may then browse pants of similar styles (category) or similar colors from different manufacturers.),
identifying at least one of virtual items of clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes.  (Trajkovic [0032] identifies initial selected virtual blue pants using a token.  The shopper may then browse pants of similar styles (category) or similar colors from different manufacturers.)
US Patent 10586276 B2 otherwise recites identical limitations as the applicants’ claims to display an image of a user, set an avatar region with respect to the image of the user based on user input, generate an avatar to be displayed on the avatar region, receive a selection of virtual clothes to be displayed on the avatar region; combine the avatar with the selected virtual clothes and the identified at least one of the items of clothing, and displaying a resulting composite image.
Therefore, the applicants’ claims are not patentably distinct from the claims of US Patent 10586276 B2.

Dependent claims 2-11 and 13-20 are rejected because of their respective dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1).

Regarding claim 1, Miyazaki discloses a method for composing an image by using an electronic device, the method comprising:
setting an avatar region with respect to the image of the user based on a user input;
generating an avatar to be displayed on the avatar region (Miyazaki (Fig. 4 [0077]) illustrates an image of a user trying on a virtual skirt over her physical trousers.  When virtual skirt overlays the physical trousers, the physical trouser legs extending below the virtual skirt are erased and virtual legs are created using a skin color.  The user selecting the virtual skirt requiring replacement of the physical trousers with virtual legs is interpreted as user input setting an avatar region with respect to the user image.);
receiving a selection of virtual clothes to be displayed on the avatar region (Miyazaki (Fig. 4 [0076]) discloses a subject wearing trousers and placing (via selection) the skirt on trousers.  Miyazaki [0080] states the skirt is a virtual object.);
obtaining coordination information on the selected virtual clothes (Miyazaki [0139] identifies a virtual accessory that matches clothes worn by the user in a captured image.); and
combining the avatar with the selected virtual clothes and the identified at least one of the items of virtual clothing and displaying a resulting composite image.  (Miyazaki [0143] identifies a virtual accessory that matches clothes worn by the user in a captured image, and changes the type of accessory in accordance with the shape (category) of clothes.)


Miyazaki does not fully describe displaying an image of a user photographed by a camera;
the coordination information including category information and color information;
identifying at least one of items of virtual clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes.
However, these features are well known in the art as taught by Miyazaki and Trajkovic. For example, Miyazaki and Trajkovic disclose displaying an image of a user photographed by a camera (Miyazaki (Figs. 1-2 [0044] discloses an image capturing ;
the coordination information including category information and color information (Trajkovic [0027]-[0030] uses a token on a real item of clothing to identify a virtual image of the clothing.  The virtual clothing image is combined with an image of the shopper.  Trajkovic [0032] identifies initial selected virtual blue pants using a token.  The shopper may then browse pants of similar styles (category) or similar colors from different manufacturers.);
identifying at least one of items of virtual clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes. (Trajkovic [0032] identifies initial selected virtual blue pants using a token.  The shopper may then browse pants of similar styles (category) or similar colors from different manufacturers.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Miyazaki’s system that combines a virtual object with a captured image with Trajkovic’s system for virtual clothes modeling because Trajkovic displays a virtual image of a shopper and a first article of clothing being worn by the particular shopper (Abstract).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Miyazaki and Trajkovic above.
the method of claim 1, further comprising:
determining whether a real clothing item currently being worn by the user is different from the identified at least one of the items of virtual clothing, 
based on the real clothing item currently being worn by the user being different from the identified at least one of the items of virtual clothing, changing the real clothing item to the identified at least one of the items of virtual clothing and displaying the identified at least one of the items of virtual clothing.  (Miyazaki (Fig. 4 [0077]) illustrates an image of a user trying on a virtual skirt over her physical trousers.  When the physical trousers are overlaid with the virtual skirt, the physical trouser legs extending below the virtual skirt are erased and virtual legs are created using a skin color.)

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Miyazaki and Trajkovic above.
Miyazaki as modified by Trajkovic further teaches the method of claim 1, further comprising:
obtaining information that relates to at least one first item of clothing worn by the user in the avatar region; and 
obtaining at least one second item of clothing to be worn by the avatar from a server based on the obtained information that relates to the at least one first item of clothing.  (Claim interpretation: obtain at least one alternate virtual clothing item that matches a virtual clothing item.)


Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Miyazaki and Trajkovic above.
Miyazaki as modified by Trajkovic further teaches the method of claim 3, wherein the information that relates to the at least one first item of clothing includes category information and color information that relates to the at least one first item of clothing.  (Trajkovic [0032] identifies initial selected virtual blue pants using a token.  The shopper may then browse pants of similar styles (category) or similar colors from different manufacturers.)

Claim(s) 5, 6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20140168217 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Miyazaki and Trajkovic above.
the method of claim 1, wherein the generating the avatar comprises extracting body information that relates to the user from the image of the user and generating an avatar that corresponds to the user based on the extracted body information.
However, these features are well known in the art as taught by Kim. For example, Kim discloses the method of claim 1, wherein the generating the avatar comprises extracting body information that relates to the user from the image of the user and generating an avatar that corresponds to the user based on the extracted body information.  (Kim [0054] generates a user avatar reflecting body characteristics of a user.  Kim [0070] fits the virtual item by converting a 3D standard avatar into a user avatar reflecting body characteristics of the user using a depth image of the user.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Miyazaki’s system that combines a virtual object with a captured image, Trajkovic’s system for virtual clothes modeling with Kim’s method of fitting virtual item using human body model because Kim automatically generates a user avatar reflecting body characteristics of a user by measuring an actual shape of a human body [0054].

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Miyazaki, Trajkovic, and Kim above.
Miyazaki and Trajkovic as modified by Lim further teach the method of claim 5, wherein the avatar has a shape that varies based on a motion of the user.  (Kim 

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Miyazaki and Trajkovic above.
Miyazaki and Trajkovic as modified by Kim further teach the method of claim 1, further comprising changing an image of at least one first item of clothing to be worn by the avatar based on the user input.  (Kim (Fig. 10 [0126]) changes a virtual item when a change request is received (1006).  Kim [0054] generates a user avatar reflecting body characteristics of a user.)

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from Miyazaki, Trajkovic, and Kim above.
Miyazaki and Trajkovic as modified by Kim further teach the method of claim 8, further comprising determining the image of the at least one first item of clothing to be worn by the avatar based on the user input (Kim (Fig. 10 [0108]) receives a virtual item selected by the user (1001) after receiving a request for change of a virtual item (1006).), 
wherein the displaying of the resulting composite image comprises combining the determined image of the avatar wearing the at least one first item of clothing with the image of the user and displaying the resulting composite image on a display.  (Kim (Fig. 10 [0109]) fits the virtual item on the user’s avatar (1002).)

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Miyazaki, Trajkovic, and Kim above.
Miyazaki as modified by Trajkovic and Kim further teach the method of claim 9, further comprising:
obtaining coordination information that relates to the at least one first item of clothing (to be worn by the avatar) based on the determined at least one first item of clothing; and 
determining at least one second item of clothing that corresponds to the determined first at least one item of clothing based on the obtained coordination information. (Trajkovic [0034] discloses a shopper viewing the shopper’s image with virtual selected pants (the image of the virtual selected pants retrieved from a database [0039] and composited with the user’s image [0029]).  The shopper may add complementary items, such as matching shirts and shoes.  Kim (Fig. 10 [0109]) fits the virtual item on the user’s avatar (1002).)

Miyazaki as modified by Trajkovic further teaches wherein the displaying of the resulting composite image comprises combining an avatar wearing the at least one second item of clothing with the image of the user and displaying the resulting composite image on the display.  (Trajkovic [0034] discloses the shopper 

Regarding claim 11, the claimed invention for claim 10 is shown to be met with explanations from Miyazaki, Trajkovic, and Kim above.
Miyazaki as modified by Trajkovic further teaches the method of claim 10, wherein the at least one second item of clothing includes at least one from among clothes, shoes, and accessories.  (Trajkovic [0034] discloses the shopper viewing themselves with variations of the complimentary item. For example, the display may show a composite image of the shopper with selected pants, and different shirts, shoes, ties, or jewelry.)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20140168217 A1), in view of Tong et al. (“Tong”, US Pre-Grant Publication 20170069124 A1).

Regarding claim 7, the claimed invention for claim 6 is shown to be met with explanations from Miyazaki, Trajkovic, and Kim above.
Miyazaki further teaches the method of claim 5, wherein the extracted body information that relates to the user includes a skin color of the user adjacent to the avatar region. (Miyazaki (Fig. 4 [0077]) illustrates an image of a user trying on a virtual skirt over her physical trousers.  When the physical trousers are overlaid with the virtual skirt, the physical trouser legs extending below the virtual skirt are erased and virtual legs (avatar region) are created using a skin color.)

Miyazaki, Trajkovic, and Kim do not describe wherein the generating the avatar comprises generating the avatar based on the skin color of the user.
However, these features are well known in the art as taught by Tong. For example, Tong discloses wherein the generating the avatar comprises generating the avatar based on the skin color of the user.  (Tong [0092] discloses generating an avatar based on the skin color of the user.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Miyazaki’s system that combines a virtual object with a captured image, Trajkovic’s system for virtual clothes modeling, Kim’s method of fitting virtual item using human body model with Tong’s system for generating and animating avatars because Miyazaki accumulates the leg color by learning [0080].

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1), Ueda et al. (“Ueda”, US Pre-Grant Publication 20160189431 A1).

Regarding claim 12, Miyazaki discloses an electronic device (Miyazaki Fig. 2) comprising:
a processor. (Miyazaki (Fig. 1 [0051]) discloses a control unit corresponding to a processor.)

Miyazaki as modified by Trajkovic further teaches a display configured to display an image of a user photographed by a camera.  (Miyazaki (Figs. 1-2 [0044] discloses an image capturing unit (140) that captures an image of a person.  The captured image from the image capturing unit is displayed by the display unit (130).  Trajkovic [0022] records an image of a person with a camera.)

Miyazaki and Trajkovic as modified by Ueda further teach an input component configured to receive a user input (Ueda Fig. 14 (94));
a communicator configured to facilitate a communication with an external server. (Ueda (Fig. 1 [0023]) illustrates a network (34) that connects a terminal with a server.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Miyazaki’s system that combines a 

In light of the rejection of claim 1, the remaining limitations for the device in claim 12 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 12 are rejected for the same reason as claim 1.


Regarding claim 13, in light of the rejection in claim 2, the device in claim 13 is similar and performed by the method in claim 2. Therefore, claim 13 is rejected for the same reason as claim 2.

Regarding claim 14, in light of the rejection in claim 3, the device in claim 14 is similar and performed by the method in claim 3. Therefore, claim 14 is rejected for the same reason as claim 3.

Regarding claim 15, in light of the rejection in claim 4, the device in claim 15 is similar and performed by the method in claim 4. Therefore, claim 15 is rejected for the same reason as claim 4.

Claim(s) 16, 17, 19. 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1), Ueda et al. (“Ueda”, US Pre-Grant Publication 20160189431 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20140168217 A1).

Regarding claim 16, in light of the rejection in claim 5, the device in claim 16 is similar and performed by the method in claim 5. Therefore, claim 16 is rejected for the same reason as claim 5.

Regarding claim 17, in light of the rejection in claim 6, the device in claim 17 is similar and performed by the method in claim 6. Therefore, claim 17 is rejected for the same reason as claim 6.

Regarding claim 19, in light of the rejection in claim 8, the device in claim 19 is similar and performed by the method in claim 8. Therefore, claim 19 is rejected for the same reason as claim 8.

Regarding claim 20, in light of the rejection in claim 9, the device in claim 20 is similar and performed by the method in claim 9. Therefore, claim 20 is rejected for the same reason as claim 9.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pre-Grant Publication 20130113828 A1), in view of Trajkovic et al. (“Trajkovic”, US Pre-Grant Publication 20030110099 A1), Ueda et al. (“Ueda”, US Pre-Grant Publication 20160189431 A1), in view of Kim et al. (“Kim”, US Pre-Grant Publication 20140168217 A1), in view of Tong et al. (“Tong”, US Pre-Grant Publication 20170069124 A1).

Regarding claim 18, in light of the rejection in claim 7, the device in claim 18 is similar and performed by the method in claim 7. Therefore, claim 18 is rejected for the same reason as claim 7.

Response to Arguments
The Applicants’ arguments (page 8 filed 5 March 2021) regarding the Double Patenting Rejection rejections of claims 1-20 have been fully considered.  The Examiner acknowledges the Applicant’s request to hold the double patenting rejection in abeyance until all other rejections are withdrawn in this application.  The procedure used by the Examiner is to continue making the double patenting rejection until double patenting no longer applies.

The Applicants’ arguments (pages 8-12 filed 5 March 2021) regarding the 35 USC 103 rejection of claim 1 has been fully considered.
The Applicants argue (page 10) that Miyazaki does not teach receiving a selection of virtual clothes to be displayed on the avatar region.
The Examiner respectfully disagrees.  Miyazaki discloses placing (via selection) a virtual skirt on the avatar.
The Applicants argue (page 10) that Miyazaki does not teach virtual clothing coordination information including category information and color information.

The Applicants argue (pages 11-12), as understood by the Examiner, that Miyazaki fails to disclose identifying at least one of items of virtual clothing matching the selected virtual clothes based on the category information and the color information included in the obtained coordination information on the selected virtual clothes.
The Examiner finds this argument moot because of disclosures in the reference Trajkovic.  Trajkovic discloses a shopper browsing clothing of similar styles (category) or similar colors.
The Applicants argue (page 12), as understood by the Examiner, that Miyazaki [0139] states “Further, an accessory that matches the clothes that the user wears can be combined with the captured image, and the clothes can be changed to the shape that matches the accessory worn by the user.”  This statement by Miyazaki has the opposite functionality of the Application, the Application selecting an accessory based on the worn clothing item.
The Examiner finds this argument moot because of an additional paragraph found in Miyazaki that is referenced in this Office Action.  Miyazaki [0143] changes an accessory to match the clothing shape.

Thus, the 35 USC 103 rejection of claim 1, and 2-20, have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613